DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected Species A-1, claims 1-7 & 9 – 11 & 13 - 15. Claim 8 has been withdrawn by Applicant, and Claim 12 has been withdrawn by Examiner as a non-elected Species A-3. Claims 8 and 12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.  The restriction is made FINAL.

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2012/0251763 Yamamoto et al. (‘Yamamoto hereafter), 
U.S. 2016/0207607 Charles et al. (‘Charles hereafter),
U.S. 2017/0121503 Kuhmann et al. (‘Kuhmann hereafter), 
U.S. 2009/0057947 Nemchick et al. (‘Nemchick hereafter). 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 15 are currently being examined. 
Claims 8 & 12 has been withdrawn.
No Claims have been canceled.
No Claims are allowed or objected to for allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: consolidating in claims 1, 11 & 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s Spec. Para 0033 consolidating using vacuum and autoclave. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0251763 Yamamoto et al. (‘Yamamoto hereafter).

		Regarding Claim[s] 1, ‘Yamamoto discloses all the claim limitations including: A process for producing a component (‘Yamamoto, Para 0003, carbon fiber product used in airplanes and cars for weight reduction), 
comprising the steps of: 
producing at least one first two-dimensional laid scrim from a fibre composite material having a constant thickness (‘Yamamoto, Para 0152, teaches constant thickness “a heavy fabric having a thickness more or equal to 2 mm as a bulky fabric,”), 
an outer face (‘Yamamoto, Fig 1 #21 (surface)), and 
an inner face (‘Yamamoto, Fig 1 #22 (edge face)), 
where the first laid scrim has a two-dimensional extent that determines the two-dimensional extent of the component (‘Yamamoto, Fig 1 #10 (carbon fiber fabric), top layer); 
producing at least one second two-dimensional laid scrim (6) from the fibre composite material (‘Yamamoto, Fig 1 #10 (carbon fiber fabric), middle layer), 
		Except ‘Yamamoto is silent regarding: where the two-dimensional extent of the second laid scrim is less than that of the first two-dimensional laid scrim; 
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yamamoto with a change in size of the second laid scrim to be less than that of the first two-dimensional laid scrim to fit the 
Design criteria. To simply change the size to fit is known work in one field of endeavor that prompts variations of it for use in either the same field or a different one based on design incentives or other market forces if they variations are predictable to one of ordinary skill in the art.  And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
‘Yamamoto is silent regarding: positioning the second laid scrim at such regions of the inner face of the first laid scrim where there is a need to increase a local thickness in order to increase local strength. 
However, it is well known in the field of Strength of Materials, that a thicker material is stronger than the same material that is thinner.  A thicker material would handle a greater load in stress, tension, or compression and would be able to resist bending more than the same material that is thinner.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yamamoto with a thicker material in order to increase the strength. Increasing the thickness of the material by combining layers of the material is a known method to yield the predictable results of increasing the strength which is a predicable result.
consolidating the composite composed of the first laid scrim and the second laid scrim at least under application of pressure (‘Yamamoto, Para 0158 #111 (pressing machine), Para 0016 low vacuum, Para 0004 autoclave).

Regarding Claim[s] 14, ‘Yamamoto discloses all the claim limitations including: A component  comprising (‘Yamamoto, Para 0003, carbon fiber product used in airplanes and cars for weight reduction): 
at least one first two-dimensional laid scrim comprising a fibre composite material having a constant thickness (‘Yamamoto, Para 0152, teaches constant thickness “a heavy fabric having a thickness more or equal to 2 mm as a bulky fabric,” and is capable of being a constant thickness),
 an outer face, and an inner face  (‘Yamamoto, Fig 1 #21 (surface/ outer face), Fig 1 #22 (edge face/ inner face)), 
where the first laid scrim has a two-dimensional extent that determines the two-dimensional extent of the component (‘Yamamoto, Fig 1 #10 (carbon fiber fabric), top layer); and 
at least one second two-dimensional laid scrim composed of the fibre composite material (‘Yamamoto, Fig 1 #10 (carbon fiber fabric), middle layer), 
		Except ‘Yamamoto is silent regarding: where the two-dimensional extent of the second laid scrim is less than that of the first two-dimensional laid scrim; 
		However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yamamoto with a change in size of the second laid scrim to be less than that of the first two-dimensional laid scrim to fit the Design criteria. To simply change the size to fit is known work in one field of endeavor that prompts variations of it for use in either the same field or a different one based on design incentives or other market forces if they variations are predictable to one of ordinary skill in the art.  And also since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
‘Yamamoto is silent regarding: second laid scrims are disposed at such regions of the inner face of the first laid scrim where there is a need to increase a local thickness in order to increase local strength.
However, it is well known in the field of Strength of Materials, that a thicker material is stronger than the same material that is thinner.  A thicker material would handle a greater load in stress, tension, or compression and would be able to resist bending more than the same material that is thinner.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Yamamoto with a thicker material in order to increase the strength. Increasing the thickness of the material by combining layers of the material is a known method to yield the predictable results of increasing the strength which is a predicable result.
composite composed of the at least one first laid scrim and the second laid scrim has been consolidated at least with application of pressure (‘Yamamoto, Para 0158 #111 (pressing machine), Para 0016 low vacuum, Para 0004 autoclave). 

Claim 1 - 6, 10, 11 & 13 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0207607 Charles et al. (‘Charles hereafter).

Regarding Claim[s] 1, ‘Charles discloses all the claim limitations including: A process for producing a component (‘Charles, Abst, process of manufacturing a composite wing), comprising the steps of: producing at least one first two-dimensional laid scrim from a fibre composite material having a constant thickness (‘Charles, Fig 15, #1300a (upper surface) ply of #1300 (plies) is the first laid scrim), 
an outer face (‘Charles, Fig 15, #1300a ply is the outer face), and 
an inner face (‘Charles, Fig 15, ply just under #1300a outer surface is the inner face, near #1300), 
where the first laid scrim has a two-dimensional extent that determines the two-dimensional extent of the component (‘Charles, Fig 15); 
producing at least one second two-dimensional laid scrim from the fibre composite material (‘Charles, Fig 15, #1436 (trapezoidal stack)), 
where the two-dimensional extent of the second laid scrim is less than that of the first two-dimensional laid scrim (‘Charles, Fig 15); 
‘Charles is silent regarding: positioning the second laid scrim at such regions of the inner face of the first laid scrim where there is a need to increase a local thickness in order to increase local strength. 
However, it is well known in the field of Strength of Materials, that a thicker material is stronger than the same material that is thinner.  A thicker material would handle a greater load in stress, tension, or compression and would be able to resist bending more than the same material that is thinner.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Charles with a thicker material in order to increase the strength. Increasing the thickness of the material by combining layers of the material is a known method to yield the predictable results of increasing the strength which is a predicable result.
consolidating the composite composed of the first laid scrim and the second laid scrim at least under application of pressure (‘Charles, Para 0074, 0111 Para 0110, vacuum bag configuration heated in an autoclave). 

Regarding Claim[s] 2, ‘Charles discloses all the claim limitations including: providing multiple reinforcement elements (‘Charles, Fig 15, #1504 & #1508); and positioning the reinforcement elements on the inner face of the first laid scrim prior to the consolidating (‘Charles, Fig 15, shows reinforcing elements have been positioned). 

Regarding Claim[s] 3, ‘Charles discloses all the claim limitations including: the producing of the at least one first laid scrim comprises the producing of an even number of first two-dimensional laid scrims with an outer first laid scrim and an inner first laid scrim (‘Charles, Fig 15, teaches a number of first two-dimensional laid scrims, with #1300a at the upper surface)
However, ‘Charles is silent regarding an even number of first two-dimensional laid scrims.
It would be obvious to one of ordinary skill in the art to use the number of scrims that are needed for the strength required. A thicker material, made up of multiple layers would handle a greater load in stress, tension, or compression and would be able to resist bending more than the same material that is thinner.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Charles with a thicker material made up by multiple layers in order to increase the strength. The number of layers of the material is a known method to yield the predictable results of increasing the strength which is a predicable result.
positioning of the second laid scrims comprises the introducing of at least a portion of the second laid scrim between the outer first laid scrim and the inner first laid scrim (‘Charles, Fig 15). 

Regarding Claim[s] 4, ‘Charles discloses all the claim limitations including: inner first laid scrim and the outer first laid scrim have a mutually symmetrical layer structure (‘Charles, Fig 15). 

Regarding Claim[s] 5, ‘Charles discloses all the claim limitations including: step of positioning of one or more of the second laid scrims or third laid scrims on an inner face of the inner first laid scrim (‘Charles, Fig 15). 

Regarding Claim[s] 6, ‘Charles discloses all the claim limitations including: second laid scrim disposed on the inner face of the inner first laid scrim are in symmetric form with respect to the second laid scrims disposed between the two first laid scrims (‘Charles, Fig 15, #1504 & #1508 are symmetrical about #1500). 

Regarding Claim[s] 10, ‘Charles discloses all the claim limitations including: shape of an inner first laid scrim is adjusted in three dimensions before the composite is formed in a forming mould ‘Charles, Para 0009, 0063, teaches measuring, Further an adjustment, in three dimensions before forming is a well known technique to improve similar products in the same way.  

Regarding Claim[s] 11, ‘Charles discloses all the claim limitations including: consolidating is conducted by press consolidation (‘Charles, Para 0110, vacuum bag configuration heated in an autoclave). 

Regarding Claim[s] 13, ‘Charles discloses all the claim limitations including: component is a fuselage shell, a wing shell, an empennage shell or another two-dimensional component of an aircraft (‘Charles, Abst, Para 0001 – 0005). 

Regarding Claim[s] 14, ‘Charles discloses all the claim limitations including: A component comprising: at least one first two-dimensional laid scrim comprising a fibre composite material having a constant thickness (‘Charles, Fig 15, #1300a (upper surface) ply of #1300 (plies) is the first laid scrim),
 an outer face, and an inner face (‘Charles, Fig 15, #1300a ply is the outer face, and Fig 15, ply just under #1300a outer surface is the inner face, near #1300), 
where the first laid scrim has a two-dimensional extent that determines the two-dimensional extent of the component (‘Charles, Fig 15); and 
at least one second two-dimensional laid scrim composed of the fibre composite material (‘Charles, Fig 15, #1436 (trapezoidal stack)), 
wherein the two-dimensional extent of the second laid scrim is less than that of the first two-dimensional laid scrim (‘Charles, Fig 15); 
‘Charles is silent regarding: “wherein the second laid scrims are disposed at such regions of the inner face of the first laid scrim where there is a need to increase a local thickness in order to increase local strength;”
However, it is well known in the field of Strength of Materials, that a thicker material is stronger than the same material that is thinner.  A thicker material would handle a greater load in stress, tension, or compression and would be able to resist bending more than the same material that is thinner.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Charles with a thicker material in order to increase the strength. Increasing the thickness of the material by combining layers of the material is a known method to yield the predictable results of increasing the strength which is a predicable result.
and wherein the composite composed of the at least one first laid scrim and the second laid scrim has been consolidated at least with application of pressure (‘Charles, Para 0074, 0111 Para 0110, vacuum bag configuration heated in an autoclave).  

Regarding Claim[s] 15, ‘Charles discloses all the claim limitations including: an even number of first two-dimensional laid scrims with an outer first laid scrim and an inner first laid scrim (‘Charles, Fig 15, teaches a number of first two-dimensional laid scrims, with #1300a at the upper surface), 
However, ‘Charles is silent regarding an even number of first two-dimensional laid scrims.
It would be obvious to one of ordinary skill in the art to use the number of scrims that are needed for the strength required. A thicker material, made up of multiple layers would handle a greater load in stress, tension, or compression and would be able to resist bending more than the same material that is thinner.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Charles with a thicker material made up by multiple layers in order to increase the strength. The number of layers of the material is a known method to yield the predictable results of increasing the strength which is a predicable result.
wherein the positioning of the second laid scrims comprises the introducing of at least a portion of the second laid scrim between the outer first laid scrim and the inner first laid scrim (‘Charles, Fig 15).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0207607 Charles et al. (‘Charles hereafter), and in view of U.S. 2017/0121503 Kuhmann et al. (‘Kuhmann hereafter).

Regarding Claim[s] 7, ‘Charles discloses all the claim limitations including except is silent regarding: producing of the at least one first laid scrim is performed by a twin belt press. 
However, ‘Kuhmann, Para 0059 - 0060 teaches a twin belt press in an aircraft construction.
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Charles with a “twin belt press” as taught by ‘Kuhmann in order to provide a semifinished composite product between layers and a die, or mold (‘Kuhmann, Para 0060)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0207607 Charles et al. (‘Charles hereafter), and in view of U.S. 2009/0057947 Nemchick et al. (‘Nemchick hereafter).

Regarding Claim[s] 9, ‘Charles discloses all the claim limitations including: composite is formed in a forming mould; the composite is then enclosed between the forming mould and a contact pressure block; and the composite is consolidated by action of a mechanical pressure from the contact pressure block in the direction of the forming mould. 
‘Charles, teaches a laminate composite, Para 0008 – 0010, mandrel or mold, Para 0083, 0112. Except, ‘Charles is silent regarding: “contact with a pressure block, and composite consolidated by action of a mechanical pressure from the contact pressure block in the direction of the forming mould.”
However, ‘Nemchick, teaches, Abst, Clm 1, Figs 5 - 15, 17 - 19, #44 (pressurizer/ pressure block), #37 (mold/ mould). 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide ‘Charles with a “pressure block” as taught by ‘Nemchick in order to press the material charge against the tool and mold cavity (‘Nemchick, Para 0009).

    PNG
    media_image1.png
    617
    575
    media_image1.png
    Greyscale

U.S. 2012/0251763, Fig 1.




Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
01/20/2022